Case 19-47779        Doc 19     Filed 03/13/20 Entered 03/13/20 16:35:43             Main Document
                                             Pg 1 of 3


                            UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MISSOURI

In re:                                          )       Case No. 19-47779-A399
                                                )       Hon. Barry S. Schermer
FISH, BRIAN DOUGLAS                             )       Chapter 7
                                                )
           Debtor.                              )
                                                )
                                                )

  MOTION FOR EXTENSION OF TIME TO OBJECT TO DISCHARGEABILITY OF DEBT

           COME NOW Mitchell and Gina Rotman (collectively, “Creditor”), by and through their

undersigned counsel, Laura E. Schrick and Mathis, Marifian and Richter, Ltd., and for their Motion

for an additional extension of time to object the dischargeability of debts owed by the Debtor

pursuant to 11 U.S.C. 523 and 727, state as follows:

           1.    Debtor filed his Chapter 7 petition for relief on December 18, 2019.

           2.    The Trustee has recently given notice that this is an asset case.

           3.    The Court has not entered Debtor’s discharge as of the filing of this Motion. The

current deadline for objections to discharge is March 16, 2020.

           4.    Creditor obtained a judgment against Debtor and his ex-wife, Patricia Fish, on

December 28, 2018, which judgment has since been appealed to the Missouri Court of Appeals,

Eastern District.

           5.    Ms. Fish disputes her liability to Creditor on the judgment. Among other things,

Ms. Fish contends that she did not know that her then-husband, Debtor, obligated her on a

promissory note held by Creditor forming the basis of the judgment and that Debtor was not

authorized to execute the note on her behalf.




{M0853982.1}                                        1
Case 19-47779        Doc 19    Filed 03/13/20 Entered 03/13/20 16:35:43            Main Document
                                            Pg 2 of 3


           6.    The resolution of Ms. Fish’s appeal will enable Creditor to determine the necessity

of bringing an objection to discharge or dischargeability in this case and streamline the legal and

factual matters in dispute if an action is brought.

           7.    Creditor requests an extension of the deadlines to object to discharge and

dischargeability under 11 U.S.C. 523 and 727 for purposes of judicial economy. Until the judgment

is fully adjudicated and nonappealable, pursuing a challenge under Sections 523 and/or 727 would

necessitate a determination of matters, which have substantially proceeded in state court.

           8.    Creditor respectfully requests an additional extension of the discharge objection

deadlines for two months, to May 12, 2020, to accommodate the briefing schedule in the state

court appeal.

           9.    Debtor’s counsel consents to this Motion.
           WHEREFORE, Mitchell and Gina Rotman respectfully request that the Court grant their

request for an extension of time to and including May 12, 2020 to file an objection to the Debtor’s

discharge and/or to object to the dischargeability of debts owed by Debtor to Creditor; and for such

other and further relief as this Court deems just and proper.

Dated: March 13, 2020                          Respectfully submitted,

                                               MATHIS, MARIFIAN & RICHTER, LTD.

                                               By: /s/ Laura E. Schrick
                                                       Laura E. Schrick MO#56713
                                                       23 Public Square, Suite 300
                                                       P.O. Box 307
                                                       Belleville, IL 62220
                                                       (618) 234-9800
                                                       lschrick@mmrltd.com




{M0853982.1}                                      2
Case 19-47779      Doc 19    Filed 03/13/20 Entered 03/13/20 16:35:43            Main Document
                                          Pg 3 of 3


                                 CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing document was served on March 13, 2020 via
electronic filing in the CM/ECF system of the United States Bankruptcy Court for the Eastern
District of Missouri to all parties requesting service by the Court’s CM/ECF electronic filing and
in particular upon:

William Catlett
9939 Gravois Road
St. Louis, MO 63123-4211
william@catlett.biz
                                             /s/ Laura E. Schrick




{M0853982.1}                                    3
